     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 1 of 15 Page ID #:1732



1
2                                                                           O
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    SUSANA R.,                                       Case No. 5:19-cv-01537-KES
12                   Plaintiff,
                                                      MEMORANDUM OPINION AND
13       v.
                                                             ORDER
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                     Defendant.
16
17
18                                               I.
19                                PROCEDURAL BACKGROUND
20            In February 2016, Plaintiff Susana R. (“Plaintiff”) applied for Title XVI
21   supplemental security income alleging an onset date of June 1, 2014, at age 38.1
22   Administrative Record (“AR”) 275-83. On October 10, 2018, the Administrative
23   Law Judge (“ALJ”) conducted a hearing at which Plaintiff, who was represented
24   by counsel, testified along with a vocational expert (“VE”). AR 84-108. On
25   December 12, 2018, the ALJ issued an unfavorable decision. AR 64-83.
26
              1
27           Plaintiff previously applied for disability benefits, and her application was
     denied in November 2010. AR 308.
28

                                                 1
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 2 of 15 Page ID #:1733



1          The ALJ found that Plaintiff suffered from the severe impairments of
2    cervical and lumbar disorders; gastrointestinal disorders, liver cirrhosis, anemia,
3    hypothyroidism, and mental impairments variously diagnosed to include affective
4    and anxiety disorders. AR 70. Despite these impairments, the ALJ found that
5    Plaintiff had the residual functional capacity (“RFC”) to perform light work,
6    except she could only understand, carry out and remember simple instructions;
7    make commensurate work decisions; and respond appropriately to supervision, co-
8    workers and work situations. AR 72. The ALJ also found that Plaintiff could deal
9    with routine changes in work settings, maintain concentration, persistence and pace
10   for up to and including two hours at a time with normal breaks throughout the day.
11   Id., citing 20 C.F.R. § 416.967(b) (defining light work).
12         Based on this RFC and the VE’s testimony, the ALJ found that Plaintiff
13   could not do her past relevant work as a cashier/checker and receptionist. AR 76.
14   The ALJ found, however, that Plaintiff could do other light jobs that existed in
15   significant numbers in the national economy: garment folder, steam presser, and
16   small parts assembler. AR 77. The ALJ concluded that Plaintiff was not disabled.
17   AR 78.
18                                             II.
19                                 ISSUES PRESENTED
20         Issue One: Whether the ALJ’s RFC determination is still supported by
21   substantial evidence in light of new evidence submitted but not considered by the
22   Appeals Council based on a finding that it was immaterial (i.e., it related to a time
23   period after the ALJ’s decision).
24         Issue Two: Whether the ALJ erred in discounting Plaintiff’s subjective
25   symptom testimony.
26         (Dkt. 22, Joint Stipulation [“JS”] at 4.)
27
28
                                                     2
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 3 of 15 Page ID #:1734



1                                             III.
2               SUMMARY OF PLAINTIFF’S TREATING RECORDS
3          Plaintiff claimed disability based on pancreatitis, anxiety, depression, and
4    insomnia. AR 311.
5          The AR contains numerous records from trips Plaintiff made to the
6    emergency room (“ER”) in 2015-2017 complaining of abdominal pain. Typically,
7    these records show that Plaintiff initially complained of severe pain (e.g., rated
8    10/10), but even with scans, blood tests, and other diagnostic tools, doctors could
9    not find any serious abdominal issue to treat. They would typically prescribe pain
10   medication and discharge her home after her pain decreased to 1/10. See, e.g., AR
11   1230 (ER visit in August 2015); AR 420-442 (June 2016 ER visit: “patient is on
12   PO pain management but refused to take meds, instead prefer IV pain meds” [AR
13   419]); AR 1586 (by December 2016, “Pt. is well know[n] to the ER as she has
14   chronic abd. pain, chronic pancreatitis, and chronic anemia,” and “patient requests
15   Percocet” [AR 1591]); AR 1579-83 (January 2017: noting “frequent visits to
16   Emergency Department for abdominal pain” [AR 1583] with “6 CT scans of her
17   abdomen and pelvis since March 2016”; calling for a ride “so she can safely
18   receive opiate pain medication” [AR 1579]); AR 1290-95 (May 2018: ER visit for
19   abdominal pain, but doctors could not find a “serious etiology”).
20         Plaintiff’s treating records for abdominal pain are also notable because they
21   consistently document a normal gait, lack of complaints about other kinds of pain,
22   and no serious psychological symptoms. See, e.g., AR 1230-33 (August 2015:
23   Plaintiff denied musculoskeletal problems and psychiatric problems; she was
24   negative for anxiety or depression); AR 420 (June 2016: normal range of motion
25   [“ROM”] in her extremities and a normal musculoskeletal inspection); AR 1599-
26   1600 (December 2016: “normal ROM with gait – no back pain with movement”);
27   AR 1574 (January 2017: painless ROM in neck and back in January 2017); AR
28   1321-22 (January 2018: Plaintiff denied depression and problems with self-care;
                                                  3
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 4 of 15 Page ID #:1735



1    no motor deficits).
2          By January 2018, the pattern is the same. Plaintiff complains of 10/10
3    abdominal pain (AR 1304) but she can walk without difficulty (AR 1308, 1324)
4    and has a “painless” ROM in her neck (AR 1519) and back (AR 1520). Her
5    musculoskeletal system was “unremarkable.” AR 1538.
6          In March 2018, however, Plaintiff complained that “cold weather has been
7    affecting her all over body pain” and making it “difficult to perform her daily
8    activities.” AR 1204. She rated her back pain as 9/10. AR 1209. Nevertheless,
9    she still displayed a normal gait. AR 1207, 1212. She registered a SOAPP-R
10   (“Screener and Opioid Assessment for Patients with Pain – Revised”) score of 25,
11   indicating that she was at high risk of opioid abuse. AR 1213 (“Pt. is requesting
12   opiate medications today and she was told to follow up with her PCP for this
13   request noting we will only provide non-opioid pharmacotherapy.”); see also AR
14   1204 (“Pt stated that her PCP refused to give her pain medication.”).
15         About one month later, she went to the ER complaining that she “slipped on
16   a wet spot” in her apartment building’s laundry room and “landed on her back.
17   She thinks she might have hit her head and twisted her neck” and injured her right
18   side. AR 1199, 1491. She reported right arm pain and neck pain. AR 1491.
19   When examined by ER staff, however, she exhibited good ROM with her right arm
20   and no obvious motor deficits. AR 1492. A CT of her lumbar spine revealed only
21   “mild degenerative changes.” AR 1494, 1503; compare AR 1463 (finding “mild
22   spondylosis of the lumbar spine” about a year earlier in June 2017). A CT of her
23   cervical spine revealed no abnormalities. AR 1494-95. The ER staff observed that
24   she was “able to ambulate without any difficulty.” AR 1497; see also AR 1202
25   (“normal gait”); AR 96 (“I went to the emergency hospital they took a CT scan,
26   they didn’t find anything.”). She was discharged with a prescription for “Norco
27   per her request.” AR 1497.
28         Plaintiff testified that an MRI after her April 2018 fall is what caused her
                                                 4
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 5 of 15 Page ID #:1736



1    doctors to notice a “slipped disc.” AR 95. She continued to work taking care of
2    her mother, but she avoided lifting. AR 96. By July 2018, she still had a “normal”
3    gait. AR 1197.
4          In August 2018, Plaintiff underwent anterior and posterior spinal fusion
5    surgery. AR 122; see also AR 260 (letter from physician stating that Plaintiff
6    underwent surgery on August 16, 2018). The Administrative Record does not
7    appear to include records from this surgery. Plaintiff underwent additional
8    treatment in September 2018. AR 44 (Plaintiff admitted to hospital on 9/22/18);
9    AR 49 (Plaintiff discharged on 9/27/18 after unspecified treatment for “abdominal
10   fluid collection” with instructions to follow up with her primary care physician in
11   two weeks); AR 137 (same). Plaintiff testified that the September 2018 procedure
12   was to “remove some fluid out of my spine because I had an infection, had water in
13   my abdomen ….” AR 96.
14         At the hearing on October 10, 2018, Plaintiff complained of cervical and
15   lumbar back pain. AR 97. Plaintiff also started to have “knee problems and
16   they’re hurting really, really bad.” AR 97. After the surgery, she used a walker to
17   ambulate. AR 98. She testified that prior to the surgery she could lift 5-20 pounds.
18   AR 100.
19         Before the August 2018 surgery, she “didn’t have to lay down too much.”
20   AR 101. She would typically get “eight hours sleep” and then be able to do chores
21   like laundry, grocery shopping, and assisting her mother. Id. After the surgery,
22   sitting or standing made her “really, really tired” and she needed to lay down to
23   elevate her feet and apply a heating pad to her back. AR 100-01.
24         In January 2019, Plaintiff reported to a new doctor that she had a second
25
26         2
              Some of the records cited herein were not included by the Appeals Council
27   as part of the administrative record. The Court nonetheless references them for
     completeness.
28
                                                 5
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 6 of 15 Page ID #:1737



1    surgery on November 27, 2018. AR 12. Two days later, she had “further
2    revisionary surgery.” AR 12 (per Plaintiff’s own reporting). After that procedure,
3    she complained of right-leg numbness and weakness. Id. On January 27, 2019,
4    she had a “fourth procedure” for a wound infection. Id.
5                                              IV.
6                                        DISCUSSION
7          Issue One: New Evidence.
8              1. Summary of Relevant Administrative Proceedings.
9          Plaintiff submitted medical records dating from early 2019 to the Appeals
10   Council. AR 8-58. They include records from Dr. John Skubic of Arrowhead
11   Orthopedics dated March 29, 2019. AR 10. Per those records, Plaintiff told Dr.
12   Skubic that she suffered from lower back pain rated 9/10 since a slip and fall 1-2
13   years ago (apparently referring to her laundry room fall on April 30, 2018), but her
14   “condition [was] worsening.” AR 10. No medications or treatments had helped,
15   she was using a wheelchair, and she was considering another back surgery. AR
16   10-11. A straight-leg raising test was negative. AR 11. Dr. Skubic observed that
17   Plaintiff had reduced motor strength in her right leg, but not in her left leg. Id.
18         At that time, Dr. Skubic had not reviewed any of Plaintiff’s prior medical
19   records. AR 12. Dr. Skubic did review electromyography (“EMG”) testing
20   conducted on March 13, 2019, which he characterized as showing “severe injury
21   affecting right L4 and L5 nerve roots and to lesser extent the S1 nerve root with
22   evidence of recent denervation ….” AR 12. Dr. Skubic concluded, “It would
23   appear that she sustained significant neurologic injury during her second surgical
24   procedure the nature of which has not been made clear to her.” Id. He
25   recommended “aggressive physical therapy in an outpatient treatment facility.” Id.
26         Plaintiff submitted no records from the November 2018 and later procedures
27   described by Dr. Skubic and no records of subsequent physical therapy, if any.
28         The Appeals Council determined not to make this evidence part of the AR,
                                                  6
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 7 of 15 Page ID #:1738



1    finding that the ALJ decided the case “through December 12, 2018. This
2    additional evidence does not related to the period at issue. Therefore, it does not
3    affect the decision about whether you were disabled beginning on or before
4    December 12, 2018.” AR 2; see also AR 5 (listing new exhibits accepted by the
5    Appeals Council and not including Dr. Skubic’s records).
6              2. Summary of the Parties’ Arguments.
7          The ALJ found, “Although the claimant is still recovering from a recent
8    back surgery, it is anticipated she will recover similarly to prior surgery.”3 AR 75.
9    Plaintiff characterizes this as a finding that Plaintiff’s back condition did not meet
10   the 12-month durational requirement because of her anticipated recovery.4 (JS at
11   5.) Plaintiff argues that the new evidence submitted to (but rejected by) the
12   Appeals Council proves that Plaintiff had additional surgery in November 2018
13   that caused right leg “weakness” or “paralysis.” (Id.) From this, Plaintiff
14   concludes that the ALJ’s finding of an anticipated recovery is “no longer supported
15   by substantial evidence.” (Id.) Plaintiff also argues that this is not evidence of a
16   new injury, but rather evidence that her “spine has continued to deteriorate surgery
17   after surgery after surgery.” (Id. at 7.)
18         Defendant responds that if November 2018 medical treatment for which
19   there are no records caused new injuries to Plaintiff, such as right-leg nerve
20   damage and paralysis, and those injuries were getting “worse” in January 2019
21   (AR 10), then she should file a new application. (JS at 9-10.) Such new injuries
22         3
            The ALJ was referring to Plaintiff’s August 2018 surgery and some follow-
23   up procedure(s) to treat infection about which Plaintiff testified at the October
24   2018 hearing. AR 75, 96.
           4
25            The Social Security Act defines disability as the “inability to engage in any
     substantial gainful activity by reason of any medically determinable physical or
26   mental impairment which can be expected to result in death or … can be expected
27   to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)
     (1)(A), 1382c(a)(3)(A).
28
                                                  7
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 8 of 15 Page ID #:1739



1    have no tendency to show that Plaintiff’s back pain was disabling on or before
2    December 12, 2018. (Id.)
3             3. Rules Governing Consideration of New Evidence.
4          Plaintiff argues that because the Appeals Council “considered” the new
5    evidence she presented, this Court must accept it as part of the administrative
6    record when evaluating under sentence four of 42 U.S.C. § 405(g) whether the
7    ALJ’s decision is supported by substantial evidence. (JS at 6.)
8          Plaintiff misstates the law. When a claimant presents new evidence to the
9    Appeals Council, but the Appeals Council does not make it part of the
10   administrative record that was considered in declining review (as the Appeals
11   Council did here [AR 2]), then the District Court proceeds under sentence six of 42
12   U.S.C. § 405(g). See Bales v. Berryhill, 688 F. App’x 495, 496 (9th Cir. 2017)
13   (“Bales contends that two medical reports she submitted to the Appeals Council
14   are part of the administrative record before this court. We disagree. Because the
15   Appeals Council did not consider Bales’s new medical records, this evidence did
16   not become part of the administrative record. . . . Bales has not met her burden of
17   demonstrating materiality and good cause for remand under 42 U.S.C. § 405(g).”);
18   Neuhauser v. Colvin, No. C14-5421 BHS, 2015 WL 5081132, at *3 (W.D. Wash.
19   Aug. 27, 2015) (citing various cases applying sentence six review in similar
20   circumstances).
21         Under sentence six of 42 U.S.C. § 405(g), district courts have jurisdiction to
22   remand for the consideration of new evidence only if the new evidence is
23   “material” and there was “good cause for the failure to incorporate such evidence
24   into the record.” Wood v. Burwell, 837 F.3d 969, 977-78 (9th Cir. 2016); 42
25   U.S.C. § 405(g) (providing that the “court may . . . at any time order additional
26   evidence to be taken before the Commissioner of Social Security, but only upon a
27   showing that there is new evidence which is material and that there is good cause
28   for the failure to incorporate such evidence into the record in a prior proceeding.”).
                                                 8
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 9 of 15 Page ID #:1740



1          The Ninth Circuit has interpreted sentence six “materiality” as follows: “The
2    new evidence must bear ‘directly and substantially on the matter in dispute.’ Ward
3    v. Schweiker, 686 F.2d 762, 764 (9th Cir. 1982). [Claimants] must additionally
4    demonstrate that there is a ‘reasonable possibility’ that the new evidence would
5    have changed the outcome of the administrative hearing.” Mayes v. Massanari,
6    276 F.3d 453, 462 (9th Cir. 2001). For the new evidence to bear directly and
7    substantially on the matter in dispute, it must relate to the relevant time period.
8    See Bruton v. Massanari, 268 F.3d at 827 (later determination based on “different
9    medical evidence” for a “different time period” was not “material” for purposes of
10   sentence six remand); Ward, 686 F.2d at 765 (evidence dated two years after
11   claimant was found able to work, while possibly probative of the nature of the
12   disease or disability, was not material to the termination of benefits because the
13   evidence appeared to indicate, at most, a more recent deterioration of condition).
14             4. Plaintiff’s New Evidence is Not Material.
15         Applying the above-cited authorities, Plaintiff’s new evidence is not
16   material. It does not show that the same spinal impairments that existed before her
17   August 2018 surgery (i.e., mild degenerative changes, as evidenced by multiple CT
18   scans, which did not prevent Plaintiff from grocery shopping, walking without
19   assistive devices, and working as an in-home caretaker) have persisted and
20   worsened even after that corrective surgery. Rather, it suggests that Plaintiff
21   sustained some new “neurologic” injury in November 2018 that by January 2019
22   had caused right-leg paralysis (AR 12), a condition Plaintiff never mentioned at the
23   October 2018 hearing. The ALJ’s prediction that Plaintiff would recover from her
24   August 2018 back surgery is not undermined by Plaintiff’s allegation that she
25   suffered a new injury resulting from a surgical procedure in late November 2018.
26         Not only does the new evidence relate to a new injury, but also it is scant
27   and incomplete, such that it likely would not have changed the ALJ’s decision,
28   even if submitted earlier. The records submitted from Dr. Skubic contain
                                                  9
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 10 of 15 Page ID #:1741



1     Plaintiff’s own recitation of her medical history without any supporting imaging or
2     surgical records.5 It is also worth noting that Plaintiff did not testify at the October
3     2018 hearing that she experienced right leg paralysis following her August 2018
4     surgery; she complained of bilateral knee pain without specifying a cause (AR 97),
5     despite Dr. Skubic interpreting later EMG testing as showing no left leg problems
6     (AR 11). Thus, any such right leg paralysis was apparently caused on or after the
7     November 27, 2018 surgery. Overall, Plaintiff’s new evidence is so incomplete
8     and uncertain that it does not rise to the level of materiality and does not warrant
9     remand.
10          Issue Two: Plaintiff’s Subjective Symptom Testimony.
11              1. Rules Governing Consideration of Symptom Testimony.
12          The Ninth Circuit has “established a two-step analysis for determining the
13    extent to which a claimant’s symptom testimony must be credited.” Trevizo v.
14    Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). “First, the ALJ must determine
15    whether the claimant has presented objective medical evidence of an underlying
16    impairment ‘which could reasonably be expected to produce the pain or other
17    symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)
18    (citation omitted). “Second, if the claimant meets the first test, and there is no
19    evidence of malingering, ‘the ALJ can reject the claimant’s testimony about the
20    severity of her symptoms only by offering specific, clear and convincing reasons
21    for doing so.’” Id. (citation omitted). If the ALJ’s assessment “is supported by
22    substantial evidence in the record, [courts] may not engage in second-guessing.”
23    Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
24
            5
25           For example, Plaintiff testified that she was released from the hospital after
      a second surgical procedure on September 27, 2018 (AR 96) which is consistent
26    with hospital records (AR 49). Plaintiff told Dr. Skubic that she had a procedure
27    on November 27, 2018. AR 12. There are no records from any November 2018
      procedure. It is possible (although not definite) that Plaintiff confused these dates.
28
                                                    10
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 11 of 15 Page ID #:1742



1               2. Summary of Plaintiff’s Testimony and the ALJ’s Decision.
2           The ALJ noted that Plaintiff testified that after her alleged onset date,
3     Plaintiff “was working as an in home care provider for her mother, working three
4     hours per day seven days per week until August 2018 when [Plaintiff] underwent
5     back surgery,” receiving payment from In-Home Support Services (“IHSS”). AR
6     69. Plaintiff started caring for her mother in 2013 but stopped in October 2014,
7     resuming that work in April 2016 and continuing it through August 2018.6 AR 91-
8     92. The ALJ noted Plaintiff’s testimony that she helped “with activities and tasks
9     such as medications, laundry, transportation, bathing, and dressing.” AR 69, citing
10    AR 90-92; AR 101-102 (before August 2018 surgery, she did laundry, grocery
11    shopped, and took her mother to the doctor via Uber or Lyft); AR 366 (in 2016, her
12    mother was age 53). The ALJ determined that this work did not rise to the level of
13    substantial gainful activity (“SGA”). The ALJ also opined, “I see no reason she
14    could not have done this job fulltime.” AR 76.
15          The ALJ noted Plaintiff’s testimony that at the time of the hearing, she lived
16    with her mother and her three children, age 17 (nearly 18), 10, and 5. AR 72,
17    citing AR 100. Previously, Plaintiff’s boyfriend stayed with them. AR 1173
18    (Plaintiff broke up with a boyfriend around March 2016); AR 614 (in September
19    2016, a boyfriend was staying with her family). Plaintiff managed funds for her
20    household. AR 614-15. While Plaintiff assisted her mother, sometimes her mother
21    accompanied Plaintiff to Plaintiff’s medical appointments. See, e.g., AR 1194.
22    Although at the time the state was paying her to be an in-home caretaker for her
23    mother, in September 2016, Plaintiff told the phycological examiner that she did
24    “not do household chores, errands, shopping and cooking.” AR 615. In January
25
            6
              In a July 2016 Job History form, Plaintiff stated that she worked as a
26    cashier at Walmart from 2007 to 2011 and as an in-home caretaker from January
27    2013 to October 2014. AR 312. She did not disclose that she had started to work
      again as an in-home caretaker in April 2016.
28
                                                  11
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 12 of 15 Page ID #:1743



1     2018, Plaintiff reported that her grandmother had recently passed and she was in
2     the midst of a custody battle for her children. AR 1154. In May 2018, she
3     requested a referral to obstetrics/gynecology to reverse a tubal ligation done in
4     2014, and she also asked for a follow-up with a surgeon to remove loose skin on
5     her abdomen following 2005 gastric bypass surgery. AR 1151-52.
6           The ALJ found that Plaintiff’s “statements about the intensity, persistence,
7     and limiting effects of [her] symptoms are not entirely consistent with the medical
8     evidence and other evidence in the record for the reasons explained in this
9     decision.” AR 73. As reasons, the ALJ included [1] “the medical records reflect
10    no mental health treatment other than medications, improvement after back
11    surgeries, and mostly conservative treatment for her gastrointestinal disorders”;
12    and [2] “claimant has demonstrated abilities through her work as a caregiver for
13    her mother working from April 2016 to August 2018. Although this work was
14    part-time, the hours were dictated by the IHSS program.” AR 73.
15          ALJ cited the factors in 20 C.F.R. §§ 404.1429 and 416.929. AR 76. The
16    ALJ concluded, “I have afforded less weight to the subjective allegations of the
17    claimant and more weight to the objective medical evidence of record.” AR 76.
18             3. Analysis of the ALJ’s Stated Reasons.
19                    a. Course of Treatment and Objective Medical Evidence.
20          The ALJ noted that Plaintiff never received specialized mental health
21    treatment. AR 73. At a routine check-up in May 2018, Plaintiff reported that her
22    depression and anxiety were “well-managed” with medication. AR 74, citing AR
23    1151. Plaintiff had a history of taking Xanax (AR 563 [had stopped amitriptyline,
24    an antidepressant, and was not taking Xanax in August 2016]; AR 613 [taking
25    Xanax in September 2016]; AR 115 [taking Xanax in January 2018]), but doctors
26    treating her back and stomach issues never noted any serious psychological
27    symptoms. This course of treatment is a clear and convincing reason to discount
28    Plaintiff’s claim to have suffered from disabling depression and anxiety.
                                                  12
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 13 of 15 Page ID #:1744



1           Regarding Plaintiff’s gastrointestinal impairments, while she visited the ER
2     many times complaining of abdominal pain, the AR reflects treatment through pain
3     medication, as summarized above. The ALJ correctly cited this conservative
4     course of treatment as a reason to discount Plaintiff’s claim to suffer from
5     disabling pancreatitis.
6           While Plaintiff elected to have back surgery in August 2018, her treatment
7     for back pain between her alleged onset date and August 2018 was minimal.
8     During the relevant time period, Plaintiff did not complain significantly about back
9     pain until March 2018. AR 1209. Imaging studies from 2017 demonstrated only
10    mild degenerative changes (AR 1463), and even after her March 2018 slip and fall,
11    imaging did not reveal any serious back injury. See AR 1494, 1503, 1219 (MRI
12    taken in June 2018 noting “no significant interval change” compared with 2017
13    lumbar spine MRI). While Plaintiff testified that her slip and fall was the genesis
14    of disabling back pain (AR 96), neither the above-cited medical records nor her
15    ability to continue performing caretaker work support that.
16          In sum, substantial evidence supports the ALJ’s conclusion that Plaintiff’s
17    chosen course of treatment undermined her allegations.
18                    b. Inconsistent with Activities of Daily Living.
19          The ALJ gave significant weight to the December 2016 opinion of state
20    agency consultant Dr. Berry that Plaintiff could do light work as “consistent with
21    the record as a whole, including the claimant’s activities of daily caring for her
22    three children and her mother.” AR 75, citing AR 162-70. Plaintiff argues that
23    Plaintiff’s ability to care for her children and mother have no tendency to
24    contradict her claim of disability, because (1) she only cared for her mother on a
25    part-time basis, and (2) her oldest child “presumably could help with the 10 and 5-
26    year old.” (JS at 13-14).
27          A claimant’s ability to work during a period of claimed disability can
28    support a finding discrediting the claimant’s subjective symptom testimony. See
                                                   13
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 14 of 15 Page ID #:1745



1     Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006) (finding ALJ provided clear
2     and convincing reasons for rejecting claimant’s subjective testimony, including
3     claimant continuing to work “under the table” after his date last insured); Goff v.
4     Barnhart, 421 F.3d 785, 793 (8th Cir. 2005) (finding claimant’s work as a part-time
5     kitchen helper during period of claimed disability diminished her credibility since
6     “[w]orking generally demonstrates an ability to perform a substantial gainful
7     activity”). The determinative issue is whether the claimant’s part-time work is
8     inconsistent with the limitations asserted. Compare Sweeney v. Barnhart, 163 F.
9     App’x 580, 581 (9th Cir. 2006) (upholding ALJ’s adverse credibility finding when
10    the Plaintiff’s alleged limitations were inconsistent with her part-time work for
11    several months after surgery for carpal tunnel syndrome); with Forester v. Colvin,
12    22 F.Supp. 3d 1117, 1124-25 (D. Or. 2014) (finding ALJ erred in discrediting the
13    Plaintiff when her part-time work from home with flexible hours was consistent
14    with her assertion that she could only engage in sporadic activity).
15          Here, Plaintiff claimed disabling mental and physical impairments. AR 311.
16    This is inconsistent with her working for IHSS as a caretaker for her mother,
17    including helping her mother with taking medications and getting to medical
18    appointments. Plaintiff’s ability to do laundry and grocery shopping for her
19    mother suggests that she had the mental and physical wherewithal to use public
20    transportation, interact with others without conflict, maintain a schedule of
21    working every day, and complete tasks independently, all weighing against her
22    claim of disabling impairments. While she only worked part-time, as explained by
23    Plaintiff at the hearing, she would have worked more hours as a caretaker if her
24    mother’s condition had warranted it, such that IHSS would have authorized more
25    hours. AR 92; see Valentine v. Astrue, 574 F.3d 685, 694 (9th Cir. 2009) (holding
26    that ALJ properly recognized that daily activities “did not suggest [the Plaintiff]
27    could return to his old job” but “did suggest that [the Plaintiff’s] later claims about
28    the severity of his limitations were exaggerated”).
                                                   14
     Case 5:19-cv-01537-KES Document 23 Filed 08/13/20 Page 15 of 15 Page ID #:1746



1           Regarding Plaintiff’s 17-year-old daughter, she was presumably attending
2     high school during most or all of Plaintiff’s period of claimed disability. She did
3     not submit a statement describing how she helped with household chores or
4     childcare, if at all. The ALJ could reasonably interpret Plaintiff’s testimony that
5     she lived with her three children, including a 10-year-old and a 5-year-old, as
6     testimony that Plaintiff was primarily responsible for their care. Substantial
7     evidence supports the ALJ’s finding that Plaintiff’s ability to ensure that her young
8     children were clothed, fed, bathed, supervised, and transported to/from school
9     daily is inconsistent with her claim of disabling impairments.
10                                             V.
11                                      CONCLUSION
12          For the reasons stated above, IT IS ORDERED that judgment shall be
13    entered AFFIRMING the decision of the Commissioner.
14
15    DATED: August 13, 2020                         ______________________________
16                                                   KAREN E. SCOTT
                                                     United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                    15
